ORDER

The present case concerns a minor convicted of assault and battery and intoxication in August 1999. Shortly after conviction, appellant filed a notice of appeal arguing that the trial proceedings violated appellant-minor’s ICRA rights.

DECISION OF THE COURT

At oral arguments, appellant moved to withdraw the appeal now before this court. We grant this motion pursuant to Hopi Indian Rules of Civil and Criminal Procedure. HIRCCP, Rule 16(a). The attorney for the Tribe did not object to the withdrawal and appellant’s counsel avowed to the court that the minor had consented to withdrawal of this appeal.
Appellant also moved to extend the Stay of Judgement issued by Judge Leslie on May 18, 2000 (Tribal Court Order Granting Stay and Releasing Minor (5/18/00)), to permit time for both parties to stipulate to an amendment of sentencing. Upon dismissal of the appeal, however, this court no longer has jurisdiction over the matter. Thus, appellant must seek before the trial court his request for an extension.
Motion to withdraw appeal is hereby GRANTED. Motion for extension of the Stay is hereby DENIED. Case REMANDED to the jurisdiction of the trial court.